                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF GEORGIA
                                 MACON DIVISION

GREGORY D. BARRION,                          )
                                             )
                                             )
                     Plaintiff,              )
                                             )
              v.                             )   CIVIL ACTION NO. 5:18-cv-281 (MTT)
                                             )
GREGORY MCLAUGHLIN, et al.,                  )
                                             )
                                             )
                Defendants.                  )
 __________________                          )


                                         ORDER

       Plaintiff Gregory Barrion brought claims against Defendants McLaughlin, Eaddie,

Thomas, Pope, Williams, Holt, Collins, and Perry (in his official capacity only) for cross-

cuffing him in violation of the Eighth Amendment. He raised conditions of confinement

and excessive force claims against all defendants and a deliberate indifference to

serious medical needs claim against Thomas. Doc. 29 at 1-6. The parties filed cross-

motions for summary judgment. Docs. 59; 67; 69.

       United States Magistrate Judge Charles H. Weigle recommends (i) denying

Barrion’s motions for summary judgment, (ii) denying the Defendants’ motion for

summary judgment as to the excessive force and conditions of confinement claims for

damages against Thomas, McLaughlin, and Eaddie in their individual capacities based

on Thomas cross-cuffing Barrion on the return trip from Augusta State Medical Prison

(“ASMP”) on November 6, 2017, and (iii) granting the Defendants’ motion for summary

judgment as to all other claims.
       First, the Magistrate Judge recommends denying Barrion’s motions for summary

judgment. Barrion filed an objection and additional documents that could be construed

as objections (Docs. 79; 80; 84; 85; 88), so pursuant to 28 U.S.C. § 636(b)(1), the Court

reviews de novo those portions of the Recommendation to which Barrion objects. After

review, the Court accepts and adopts the findings, conclusions, and recommendations

of the Magistrate Judge regarding the denial of Barrion’s motions for summary

judgment. That portion of the Recommendation (Doc. 76) is ADOPTED and made the

Order of the Court, and Barrion’s motions for summary judgment (Docs. 59; 67) are

DENIED.

       The Magistrate Judge also recommends granting in part and denying in part the

Defendants’ motion for summary judgment. Both parties filed objections (Docs. 79; 80;

84; 85; 88; 81), so pursuant to 28 U.S.C. § 636(b)(1), the Court reviews de novo those

portions of the Recommendation to which the parties object. After review, the Court

accepts and adopts the findings, conclusions, and recommendations of the Magistrate

Judge. That portion of the Recommendation (Doc. 76) is ADOPTED and made the

Order of the Court, and the Defendants’ motion for summary judgment (Doc. 69) is

GRANTED in part and DENIED in part. It is DENIED as to the claims against

Defendants Thomas, Eaddie, and McLaughlin in their individual capacities for damages

based on Thomas’s cross-cuffing Barrion while he was being transported from Augusta

State Medical Prison to Macon State Prison on November 6, 2017, and it is GRANTED

as to all other claims.

       Finally, Barrion filed two motions to appoint counsel. “Appointment of counsel in

a civil case is not a constitutional right.” Wahl v. McIver, 773 F.2d 1169, 1174 (11th Cir.




                                               -2-
1985). Rather, “it is a privilege that is justified only by exceptional circumstances.” Id.

In deciding whether legal counsel should be provided, the Court considers, among other

factors, the merits of Plaintiff’s claim and the complexity of the issues presented. Holt v.

Ford, 862 F.2d 850, 853 (11th Cir. 1989). Here, the factual basis of Barrion’s claims—

allegedly being cross-cuffed despite an injury during transportation from ASMP to

Macon State Prison on November 6, 2017—is straightforward. Similarly, the relevant

legal doctrines are readily apparent. The Court concludes that no exceptional

circumstances justifying appointment of counsel are present in this case. Barrion’s

motions to appoint counsel (Docs. 79; 85) are therefore DENIED.

       SO ORDERED, this 19th day of March, 2020.

                                                  S/ Marc T. Treadwell
                                                  MARC T. TREADWELL, JUDGE
                                                  UNITED STATES DISTRICT COURT




                                                -3-
